DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in the current application, filed on 10/22/2020.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/22/2020, 07/29/2021, and 09/23/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show elements 120a and 120b as described in [0028], line 2, of the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 112 and 110.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
[0048], line 2 discloses the flow rate of 35.446CMM for a conventional safety guard, referring to Fig. 6. This is inconsistent with the chart on Fig. 6, which depicts 36.446CMM as the lower flow rate value. Appropriate clarification or correction is required.

Claim Objections
Claims 8, 11, and 15 are objected to because of the following informalities:  
Claim 8 contains an apparent typo in line 3, where the Claim recites “which are gradually increase in size.” It is recommended that this limitation be amended to recite “which gradually increase in size.” Appropriate correction is required.
Claim 8 recites “the lower end” in line 4, despite previously reciting “a bottom end” in line 2. For purposes of consistency, it is recommended that this recitation be amended to recite “the bottom end.” Appropriate correction is required.
Claim 11 recites “each of the concave portion” in line 2, despite reciting “the plurality of concave portions” in Claim 9. It is recommended that this limitation be amended to recite “each of the plurality of concave portions.” Appropriate correction is required.
Claim 15 recites “the guide” in line 1, despite previously reciting “a guide member” in Claim 1, line 5. It is recommended that this limitation be amended to recite “the guide member.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention.

Claims 1, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.
Claim 1 recites “a main stream” in line 10, despite previously reciting “a main stream” on line 2. It is unclear if the recitation on line 10 is referencing the recitation on line 2, or intends to introduce a new, different, “main stream.” For purposes of examination, the recitation of “a main stream” on line 10 is interpreted as “the main stream.”  Appropriate clarification or correction is required.
Claim 9, line 2, and Claim 10, line 2 recite “multiple concave portion.” The limitation “multiple” infers “more than one,” so the term “portion” should be recited as plural. For purposes of examination, these recitations of “multiple concave portion” in Claim 9 and Claim 10 are interpreted as “a plurality of concave portions.” Appropriate correction is required. Additionally, these corrections will provide antecedent basis for the recitation of “the plurality of concave portions” in line 3. 
 Claim 9 recites “the secondary fluid” in line 3, despite previously reciting “a secondary flow” in Claim 1, line 10. It is unclear if the recitation in Claim 9 is referencing “a secondary flow” from Claim 1, or intends to introduce a new, different “secondary fluid.” For purposes of examination, this limitation is interpreted as “the secondary flow.” Appropriate clarification or correction is required.
Claims 2-8 and 11-15, which depend from Claim 1, inherit the deficiencies described above and are therefore rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 and 14-15 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Lee (KR 101836999 B1), hereafter Lee.
Regarding Claim 1, Lee discloses an unmanned aerial vehicle comprising: a rotor blade for providing thrust according to generation of a main stream (see annotated Fig. 2 below); and a safety guard disposed to surround the rotor blade (see annotated Fig. 2 below), wherein the safety guard comprises: a guide member, which is disposed coaxially with the rotor blade so as to have a gap with respect to an end of the rotor blade  (see annotated Fig. 2 below), the guide member being configured to stabilize, when the rotor blade rotates, a flow field suctioned by a negative pressure, and to stably push an ejection flow when switching to a positive pressure  (see annotated Fig. 2 below); and a diffuser, which is disposed coaxially with and radially spaced apart from the guide member (see annotated Fig. 2 below), the diffuser being configured to generate a secondary flow toward a main stream to increase a flow rate  (see annotated Fig. 2 below, and Abstract wherein Lee discloses it is possible to prevent propulsive power loss due to the occurrence of the vortex at the end of the propeller, and to increase the propulsive force by reusing it for the generation of lift).

    PNG
    media_image1.png
    506
    856
    media_image1.png
    Greyscale

Regarding Claim 2, Lee discloses the unmanned aerial vehicle of Claim 1, wherein the guide member comprises a bell mouth (see annotated Fig. 1 below. Examiner notes that a bell mouth is defined as a tapered expanding or reducing opening, which is provided for at opening of guide member).

    PNG
    media_image2.png
    232
    278
    media_image2.png
    Greyscale

Regarding Claim 3, Lee discloses the unmanned aerial vehicle of Claim 2, wherein, when viewed from above the rotor blade vertically, the guide member is disposed parallel to the rotor blade without overlapping the rotor blade (see annotated Fig. 3(a) below), and is disposed in a top end region parallel to the diffuser without overlapping the diffuser  (see annotated Fig. 3(a) below).

    PNG
    media_image3.png
    414
    479
    media_image3.png
    Greyscale

Regarding Claim 4, Lee discloses the unmanned aerial vehicle of Claim 1, wherein the rotor blade is dually surrounded by the guide member and the diffuser in a radial direction (see annotated Fig. 3(a) below).

    PNG
    media_image4.png
    414
    479
    media_image4.png
    Greyscale

Regarding Claim 5, Lee discloses the unmanned aerial vehicle of Claim 1, wherein the diffuser is disposed to be spaced apart from the guide member in a radial direction (see annotated Fig. 3(a) below).

    PNG
    media_image5.png
    414
    479
    media_image5.png
    Greyscale

Regarding Claim 6, Lee discloses the unmanned aerial vehicle of Claim 1, wherein the rotor blade is disposed to be accommodated in the guide member (see annotated Fig. 3(a) below).

    PNG
    media_image6.png
    414
    479
    media_image6.png
    Greyscale

Regarding Claim 14, Lee discloses the unmanned aerial vehicle of Claim 1, wherein the guide member is integrally connected to the diffuser by multiple connection members which are arranged at an equal interval (see annotated Fig. 3(a) below).

    PNG
    media_image7.png
    414
    433
    media_image7.png
    Greyscale

Regarding Claim 15, Lee discloses the unmanned aerial vehicle of Claim 1, wherein the guide has a ring shape in cross section (see annotated Fig. 3(a) below).

    PNG
    media_image8.png
    414
    433
    media_image8.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to Claim 1 above, and further in view of De Roche (WO 2011126535 A2), hereafter De Roche.
Regarding Claim 7, Lee discloses the unmanned aerial vehicle of Claim 1, wherein at least a portion of the guide member is accommodated in the diffuser (see annotated Fig. 2 below).

    PNG
    media_image9.png
    506
    604
    media_image9.png
    Greyscale

Lee fails to disclose a remaining portion [of the guide member] is disposed to protrude from a top end of the diffuser.
De Roche teaches a remaining portion [of the guide member] is disposed to protrude from a top end of the diffuser (see annotated Fig. 2 below).

    PNG
    media_image10.png
    356
    507
    media_image10.png
    Greyscale

Both references are from the same field of endeavor of ducted fans. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the upper portion of the guide member of De Roche to the guide member of Lee, in order to minimize drag imparted on the rotor (see De Roche [0039], lines 1-2, for example). 

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to Claim 1 above, and further in view of Van Ness et al. (US 8794902 B1), hereafter Van Ness. 
Regarding Claim 8, Lee discloses the unmanned aerial vehicle of Claim 1, wherein the diffuser has a ring shape at a top end thereof (see annotated Fig. 2 above).
Lee fails to disclose a morning glory petal shape at a bottom end thereof, and [the diffuser] includes a convex portion and a concave portion which are gradually increase in size from the top end to the lower end.
Van Ness teaches  a morning glory petal shape at a bottom end thereof, and includes a convex portion and a concave portion (see Fig. 5a, and Col. 3, lines 51-64) which are gradually increase in size from the top end to the lower end (see Fig. 1 between #107 and #104).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the diffuser of Lee with the morning glory petal shape at a bottom end of Van Ness. Both prior art references are from the same field of endeavor of mixing a primary flow stream with a secondary flow stream. As in Van Ness, it is within the capabilities of one of ordinary skill in the art to use a morning glory petal shape to increase power extraction and efficiency by mixing two fluid flows (see Van Ness, Col. 2, lines 58-60).
Regarding Claim 9, Lee discloses the unmanned aerial vehicle of Claim 1.
Lee fails to disclose wherein the diffuser comprises multiple concave portion and convex portions that are symmetrically arranged at a bottom end, and the secondary fluid is mixed toward the main stream by the plurality of concave portions.
Van Ness teaches wherein the diffuser comprises multiple concave portion and convex portions that are symmetrically arranged at a bottom end (see Fig. 5a), and the secondary fluid is mixed toward the main stream by the plurality of concave portions (see Col. 3, lines 51-64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the diffuser of Lee with the multiple concave portions at a bottom end of Van Ness. Both prior art references are from the same field of endeavor of mixing a primary flow stream with a secondary flow stream. As in Van Ness, it is within the capabilities of one of ordinary skill in the art to use concave and convex portions to increase power extraction and efficiency by mixing two fluid flows (see Van Ness, Col. 2, lines 58-60).    
Regarding Claim 10, modified Lee teaches the claimed invention except wherein the number of multiple concave portion is eight. It would have been an obvious matter of design choice to limit the number of multiple concave portion to eight, since Applicant has not disclosed that limiting the concave portions to eight solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with different quantities of multiple concave portions, as Applicant disclosed in [40] of the instant application that “the number of concave portion 130 in the diffuser 13 need not be limited to eight, but may be four, six, or ten.”
Regarding Claim 11, modified Lee discloses the unmanned aerial vehicle of Claim 9, wherein the diffuser is configured to generate the secondary flow by each of the concave portion so as to mix the secondary flow to the main stream (see Van Ness, Fig. 5a and Col. 2, lines 58-60).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to Claim 1 above. 
Regarding Claim 12, Lee discloses the unmanned aerial vehicle of Claim 1, wherein when an inner diameter of a bottom end of the diffuser is defined as dl and a diameter of the rotor blade is defined as d2 (see annotated Fig. 3(a) below).

    PNG
    media_image11.png
    414
    433
    media_image11.png
    Greyscale

Lee discloses Claim 12 except wherein the ratio of d1/d2 is 60% to 70%. However, the dimensions of d1/d2 are not integral to the device’s function, rather they are a result of other parameters chosen. For example, while limiting the dimensions of d1/d2 could provide benefits to the generated thrust, it does not directly impact how the device is constructed or operated. One of ordinary skill in the art is expected to routinely experiment with the parameters, so as to ascertain the optimum or workable ranges for a particular use. Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In re Aller, 105 USPQ 233. 
Regarding Claim 13, Lee discloses the unmanned aerial vehicle of Claim 1, wherein, when a diameter of the rotor blade is defined as d2 and a vertical width of the diffuser is defined as d3 (see annotated Fig. 2 below)

    PNG
    media_image12.png
    383
    535
    media_image12.png
    Greyscale

Lee discloses Claim 13 except wherein a ratio of d3/d2 is 20% to 25%. However, the dimensions of d3/d2 are not integral to the device’s function, rather they are a result of other parameters chosen. For example, while limiting the dimensions of d3/d2 could provide benefits towards amplifying the flow rate, it does not directly impact how the device is constructed or operated. One of ordinary skill in the art is expected to routinely experiment with the parameters, so as to ascertain the optimum or workable ranges for a particular use. Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In re Aller, 105 USPQ 233. 






Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: 
Morcom (US 3489374 A): Teaches a diffuser around a propeller that increases lift forces through use of a two stage diffuser.
Yoeli (WO 2007099543 A2): Teaches a duct for a VTOL propeller that uses spaced vanes to increase lift and ground effect.
Layton (20060076456 A1): Teaches a propeller duct with a bellmouth and an adjustable diffuser for increase lift forces.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANNA LYNN GORDON whose telephone number is (571)270-5323. The Examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, JOSHUA HUSON can be reached at 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANNA L. GORDON/Examiner, Art Unit 3642                                                                                                                                                                                                        
/ASSRES H WOLDEMARYAM/Primary Examiner, Art Unit 3642